Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021has been entered.
 
Election/Restrictions
Applicant’s election of Group II, claim 29 and encompassing new claims 39-52 in the reply filed on 5/11/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 3, 31-32 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2020.
Claims 29 and 39-52 are under consideration in the instant Office Action.

Withdrawn Rejections 
14/489,415 is withdrawn in view of applicant’s argument being found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 29, 39-50 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al, US2011/0223140 (6/17/2019, IDS) as evidenced by Swaroop et al., 2010 (5/29/2020 PTO-892) in view of Jonas et al., 2008 (5/29/2020 PTO-892).
st column, 2nd paragraph).
While Park is silent on all the multiple descriptive characteristics listed in dependent claims 43-45 and 47-49, it is clear that the same photoreceptor precursor cells would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary. Park also teaches culturing these cells in an adherent culture condition (see paragraphs 216-217 and claim 32) and meets the requirement of claim 39. Park also teaches that rhodopsin, red/green opsin and blue opsin are increased markers for retinal progenitor cells (see paragraphs 143-144 and 197) and specifically that recoverin and rhodopsin  are markers for the photoreceptor cell precursors and photoreceptors (see paragraph 145) and meets the limitations rhodopsin and opsin markers of instant claim 52. Park teaches that one may use any stem cell useful and includes human embryonic stem cells and human induce pluripotent stem cells to differentiate into photoreceptor precursor cells (see paragraphs 7, 147, 176-177, 218) as required in instant claims 29, 39, 41 and 50. Park does not teach the concentration of cells of at least 106 cells for administration as required in instant claim 39.
6) bone marrow derived cells through an intravitreal injection to treat a patient with proliferative diabetic retinopathy (see page 226, 1st column, 2nd paragraph and 2nd column, 1st paragraph). Proliferative diabetic retinopathy causes photoreceptor loss. Jonas does not teach using the instantly claimed human photoreceptor progenitor cells.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Park and Jonas. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Jonas teaches that high levels of progenitor cells may be administered to the eye of a human patient to treat diseases like diabetic retinopathy which lead to photoreceptor cell death. One of ordinary skill in the art would use the Park and Jonas teachings to guide one in the best cells to use and therapeutic dose of cells that may be administered to the patient and the optimal dose of the progenitor cells taught by Park would be achieved through routine optimization of the method (see MPEP § 2144.05).  The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 29, 39-50 and 52 are obvious over Park in view of Jonas.

Claims 29 and 39-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al, US2011/0223140 (6/17/2019, IDS) and Takahashi et al., US2010/0105137 (6/17/2019, IDS) and in view of Swaroop et al., 2010 (5/29/2020 PTO-892) and Jonas et al., 2008 (5/29/2020 PTO-892).
 (aka PDE6a), are taught to be present in these cells by Swaroop (see Abstract, page 565-567 and 569, 1st column, 2nd paragraph and page 571, Figure 5). None of the references teach retinoid acid and taurine as required in instant claim 51.
Takahashi teaches methods of producing primate (including human) retinal progenitor cells from embryonic stem cells and differentiating these progenitor cells into photoreceptor cells in adhesive conditions (see abstract, paragraphs 3, 6, 7 and 9 (sections [12-20])) as required in instant claim 39. Takahashi teaches that these progenitor cells are capable of producing photoreceptors in vitro (see paragraphs 3 and 6) as in instant claim 50. Takahashi teaches using taurine and retinoic acid to increase the number of rhodopsin and recoverin positive cells which are photoreceptor cell markers (see paragraphs 6, 7 and 9 (sections [12-20]) as required in instant claims 51 and 52. Takahashi teaches the need of culture generated rod photoreceptors for the treatment of disease (see paragraphs 154 and 157). Takahashi does not teach the required the concentration of cells of at least 106 cells for administration as required in instant claim 39.

Therefore, claims 29 and 39-52 are obvious over Park and Takahashi in view of Swaroop and Jonas.

Response to Arguments
6/24/2021 have been fully considered but they are not persuasive. Applicant asserts that the Examiner has argued that when the neural retinal progenitor cells are induced to differentiate photoreceptor precursor cells that the photoreceptor precursor cells are decreased in CHX marker. Applicant argues that this is in contrast to the claims which require 90% human photoreceptor progenitor cells that are PAX6+ and CHX10- at the mRNA level. Applicant asserts that the combination of Park with Swoop or Jones does not teach or suggest a preparation of cells as in the claims. Applicant argues that at best only 35.5% CHX10- and 89.1% Pax6+ of the photoreceptor precursor cells of Park were Pax6+CHX10- at the mRNA level. Applicant asserts that Park does not teach the claimed cells. This is not found persuasive. MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also >Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Though Park does not describe a composition of photoreceptor precursor cells that has been purified to 90% purity, they do indicate that these photoreceptor precursor cells (that are PAX6+ and CHX10-) are intended for treating retinal degeneration-related diseases (see abstract and paragraphs 9-10 and 250) and .
In regards to applicant’s argument that the paragraph 192 in Park teaches different species of photoreceptor progenitor cells wherein the PAX6 and CHX10 expression is decreased, this not found persuasive. As, already discussed above “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Further, Park teaches a species that includes 35.5% CHX10- and 89.1% Pax6+ of the photoreceptor precursor cells that were Pax6+CHX10- at the mRNA level. It would have been prima facie obvious to one of ordinary skill in the art to choose from the limited number of disclosed species of photoreceptor precursor cells taught by Park; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at <http://www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf>).  See also MPEP §2143(E). The Park reference provides clear guidance to the preferred photoreceptor precursor cell species and one of ordinary skill in the art would be able to prima facie obviousness.
Applicant argues that the Swaroop reference fails to provide motivation for the photoreceptor progenitor cells that are immunohistochemically Pax6(+) and CHX10(-). This is not found persuasive because Swaroop is depended upon to disclose and evidence that the photoreceptor progenitor cells have biomarkers required in the instant claims 42-43 and 52. Swaroop’s disclosure of VSX2 (aka CHX10) also further supports that these markers are part of the photoreceptor progenitor cell stage development and clear guide posts in the in the art one of ordinary skill in the art of what photoreceptor progenitor cell species to select for the desired result.
Applicant argues that Park, Takahashi, Swaroop and Jonas do not make up for the deficiencies of Park. This is not found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Swaroop provide motivation and evidence for isolating and purifying photoreceptor precursor cells based on the expected markers and Swaroop does teach CHX10 since VSX2 is another name for CHX10, .  Jonas describe the preferred number of cells per aggregate for cell therapy since they are in the same field of endeavor of replacing lost photoreceptor cells with progenitor cells. Takahashi is relied upon to teach that the required cells can be produced with taurine and retinoic acid as the claimed cells. In view of all the factors prima facie case of obviousness is not found persuasive.
Therefore, the arguments are not found persuasive and the rejections are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29 and 39-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-42 and 58-76 of copending Application No. 16/025,788 in view of Jonas et al., 2008. ‘788 teaches the required photoreceptor cells and using them to treat retinal diseases. Jonas teaches administering 180 million (180 x 106) bone marrow derived cells through an intravitreal injection to treat a patient with proliferative diabetic retinopathy (see page 226, 1st column, 2nd paragraph and 2nd column, 1st paragraph). Proliferative diabetic retinopathy causes photoreceptor loss. Jonas does not teach using the instantly claimed human photoreceptor progenitor cells.
.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive because Jonas is not depended upon teach the required cell population but rather the required cell concentration for administration. The ‘778 application teaches the same cell population to provide the same treatment to improve vision in retinal degenerative disease as in the instant claims. Therefore, the double patenting rejection is maintained.
Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 					Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649